DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/21/2022. As directed by the amendment: claims 1, 4, 8, 10-11, 13, and 16 have been amended, no claims have been cancelled and no new claims have been added.  Thus, claims 1-21 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thirstrup et al. (US 20100030167 A1) in view of Angelides (US 20170140103 A1) and Carrubba (US 20170360592 A1). 

    PNG
    media_image1.png
    724
    554
    media_image1.png
    Greyscale

Annotated Figure 7 from Thirstrup

Regarding Claim 1, Thirstrup discloses a method and dressing for detecting detachment of the dressing, and teaches a base plate for a medical appliance ("ostomy base plate", ¶ 20), the base plate comprising:
a top layer 68 ('top-foil', fig.6, ¶ 112);
a first adhesive layer 70 ('adhesive', fig.6, ¶ 112) comprising one or more water soluble or water swellable hydrocolloids ("Hydrocolloid particles can also additionally/alternatively be added in the adhesive compound in order to further improve the adhesive", ¶ 29);
and an electrode assembly 69 ('electrically conductive pattern', fig.6, ¶ 112) comprising a plurality of electrodes 80 and 82 ('ring electrodes', fig.7, ¶ 117);
a monitor interface 85 ('reader unit 85', fig.7a, ¶ 0117) comprising a plurality of terminals (annotated fig.7) electrically connected to the plurality of electrodes 80 and 82 (see annotated fig. 7) and configured for connecting the base plate to a monitor device 103 ('event-handling device', fig.8a, connecting via “wireless communication”, see ¶ 123). 
However, Thirstrup fails to teach the plurality of terminals of the monitor interface configured to connect to respective terminals of the monitor device, and a coupling part, the coupling part comprising an elastically deformable part that allows the coupling part to move relative to the first adhesive layer of the base plate for coupling the monitor device and the base plate. 

    PNG
    media_image2.png
    514
    812
    media_image2.png
    Greyscale

Annotated Figure 5B of Angelides

Angelides discloses systems and methods for providing comprehensive care for stoma patients, and teaches the plurality of terminals of the monitor interface 520 (‘mounting device’, fig.5A-5B, ¶ 103) configured to connect to respective terminals (annotated fig.6E) of the monitor device 530 (‘measurement communicator’, fig.5A, ¶ 70). Angelides fails to teach a coupling part, the coupling part comprising an elastically deformable part for coupling the monitor device and the base plate. However, Angelides does teach an attachment site 620 ('communicator attachment site’, fig.6D, ¶ 52) for the coupling part that could receive the monitor device and couple it to the base plate. Carrubba teaches a coupling part 24’ (‘receptacle’, fig.8, ¶ 29), the coupling part 24’ comprising an elastically deformable part (“fabricated of elastic material”, ¶ 29) for coupling an element to an ostomy base plate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup such that the plurality of terminals of the monitor interface could be configured to connect with respective terminals of the monitor device, as taught by Angelides, for the purpose to provide suitable communications between the monitor interface and the monitor device and the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes; and furthermore, to include a coupling part, such that the coupling part would comprise an elastically deformable part for coupling the monitor device (of Angelides) and the base plate, as taught by Carrubba, for the purpose of providing a suitable connecting receptacle having a desired level of discreetness of the device for the user (¶ 25). As such, the combined references now having the coupling part comprising an elastically deformable part (taught by Carrubba) would allow the coupling part to move relative to the first adhesive layer of the base plate (of Thirstrup) for coupling the monitor device (taught by Angelides) and the base plate. 


Regarding Claim 2, Thirstrup teaches a stomal opening 3 ('opening', fig.1a, ¶ 79) at least partly formed by a top layer stomal opening of the top layer 68 (see fig.6) and a first adhesive stomal opening (see opening of 70 in fig.6) of the first adhesive layer 70, the stomal opening 3 of the base plate being configured to allow passage of output from a stoma of a user ("opening 3 to allow discharge from a stoma (not shown) to fill the ostomy bag attached to the base plate", ¶ 79).

Regarding Claim 3, Thirstrup/Angelides fail to teach the coupling part forms a ring-shaped element comprising the elastically deformable part. Carrubba teaches that the coupling part 24’ (‘receptacle’, fig.8, ¶ 29) forms a ring-shaped element (see fig.1, in which 24, commensurate to 24’, is ring-shaped) comprising the elastically deformable part (“fabricated of elastic material”, ¶ 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part forming a ring-shaped element comprising the elastically deformable part as taught by Carrubba, for the purpose of providing a suitable connecting receptacle having a desired level of discreetness of the device for the user (¶ 25).

Regarding Claim 4, as best understood, Thirstrup fails to teach that the ring-shaped element further comprises a rigid part. Carrubba teaches the ring-shaped element (see fig.1, in which 24, commensurate to 24’, is ring-shaped) further comprises a rigid part (“Receptacle 24 may be fabricated from a rigid yet flexible material”, ¶ 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element which further comprises a rigid part as taught by Carrubba, for the purpose of providing suitable material that is sufficiently rigid in order to prevent the terminals from being warped by the process of attachment, removal, or replacement of the sensor to the pocket or pouch during use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


    PNG
    media_image2.png
    514
    812
    media_image2.png
    Greyscale

Annotated Figure 6E of Angelides

    PNG
    media_image3.png
    633
    711
    media_image3.png
    Greyscale

Annotated Figure 7A of Angelides

Regarding Claim 5, Thirstrup fails to teach the plurality of terminals is provided on an inner surface of the ring shaped element. Angelides teaches the plurality of terminals (annotated fig.6E) is provided on an inner surface of a ring-shaped element commensurate to the ring-shaped element of Carrubba (if the terminals are arranged in the same manner as fig.5B, then the ring-shaped flange of fig.7A has the terminals overlapping to the inner surface of the ring-shaped flange, see annotated fig.7A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the plurality of terminals, which are provided on an inner surface of the ring-shaped element as taught by Angelides, for the purpose of facilitating attachment of the monitor device to the electrodes. 

Regarding Claim 6, Thirstrup fails to teach the ring shaped element is a circular ring shape. Angelides teaches the ring shaped element (see fig.6D, the portion where the monitor device is seated is ring shaped) is a circular ring shape. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element, which is a circular ring shape as taught by Angelides, for the purpose of embedding the sensor inside the site so that the sensor does not fall out of place during use.


    PNG
    media_image4.png
    789
    560
    media_image4.png
    Greyscale

Annotated (A) Figure 8 of Carrubba

Regarding Claim 7, Thirstrup/Angelides fail to teach the coupling part comprises a back cover blocking a back side of the ring-shaped element. Carrubba teaches the coupling part 24’ (‘receptacle’, fig.8, ¶ 29) comprises a back cover (see annotated (A) fig.8) blocking a back side of the ring-shaped element (see fig.1, in which 24, commensurate to 24’, is ring-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup such that the coupling part comprises a back cover blocking a back side of the ring-shaped element as taught by Carrubba, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes. 

Regarding Claim 8, Thirstrup/Angelides fails to teach the coupling part comprises one or more grip elements radially extending outwards from the ring shaped element. Carrubba teaches the coupling part 24’ comprises one or more grip elements radially extending outwards (NOTE: the entire circumference of 24’ is grippable and thus comprises grip elements extending radially outward) from the ring-shaped element (see fig.1, in which 24, commensurate to 24’, is ring-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part, which comprises one or more grip elements radially extending outwards from the ring shaped element as taught by Carrubba, for the purpose of providing the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes by gripping the elements to manipulate the pouch. 

Regarding Claim 9, Thirstrup fails to teach the ring shaped element has a recess extending along at least a part of the inner surface of the ring shaped element. Angelides teaches a recess 620 ('communicator attachment site', fig.6D, ¶ 52, “one or more outside layers 622, 624, 626…the outside layers may be open at one end to serve as a pocket or a pouch”, ¶ 53-54; 620 is a part of 622 and therefore comprises a pocket/pouch, or recess). Carrubba teaches the ring shaped element (see fig.1, in which 24, commensurate to 24’, is ring-shaped) (see fig.8, the portion where the monitor device is seated is ring shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element, which has a recess, as taught by Angelides, which would extend along at least a part of the inner surface of the ring shaped element as taught by Carrubba, for the purpose of inserting the sensor into the recess and to prevent the sensor from being dislodged without purposefully removing it. 

Regarding Claim 10, Thirstrup teaches the first adhesive layer 70 ('adhesive', fig.6, ¶ 112) and that the first adhesive layer 70 ('adhesive', fig.6, ¶ 112) lies in a plane of the base plate ("ostomy base plate", ¶ 20), but Thirstrup/Angelieds fail to teach the coupling part is hingedly connected to a main base plate portion, and wherein the hinged connection between the coupling part and the main base plate portion allows the coupling part to rotate about a base plate axis substantially perpendicular to an axial direction of the base plate. Carrubba teaches the coupling part is hingedly connected to a main base plate portion (“ring-shaped flange 16”, fig.8, ¶ 24) (NOTE: hingedly connected via tabs 24h/24h′/24h″, fig.8, ¶ 36), and wherein the hinged connection (via tab 24h’, see fig.8) between the coupling part 24’ and the main base plate portion 16 allows the coupling part 24’ to rotate about a base plate axis (axis x′-x′ in fig.8) substantially perpendicular to an axial direction of the base plate (axis of 16 extending from ‘toward head’ to ‘toward feet’, see fig.8) (“receptacle 24/24′/24″ may be partially rotated within slot 30 to a first position so as to loosely mount the receptacle against outer ring 32 (first stage)”, ¶ 36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part, which would be hingedly connected to a main base plate portion, and wherein the hinged connection between the coupling part and the main base plate portion allows the coupling part to rotate about a base plate axis substantially perpendicular to an axial direction of the base plate as taught by Carrubba, for the purpose of facilitating removal of the sensor by twisting the pouch in a rotating direction which would cause the elastic portion of the pouch to be deformed and the sensor to be dislodged.


    PNG
    media_image5.png
    1108
    902
    media_image5.png
    Greyscale

Annotated (B) Figure 8 of Carrubba

Regarding Claim 11, Thirstrup teaches a main base plate portion comprising the first adhesive layer 70 ('adhesive', fig.6, ¶ 112), but Thirstrup/Angelides fail to teach the coupling part is connected to the main base plate portion, and wherein the connection between the coupling part and the main base plate portion is adapted to move through an angle of more than 90 degrees measured between the coupling part and the main base plate portion. Carrubba teaches that the coupling part 24’ is connected to a main base plate portion 16, and wherein the connection between the coupling part 24’ and the main base plate portion 16 forms an angle of 180 degrees between the coupling part 24’ and the main base plate portion 16 (24’ is connected to 16 at a 180-degree angle, as seen in annotated (B) fig.8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thirstrup to include the coupling part, which would be connected to a main base plate portion, and wherein the connection between the coupling part and the main base plate portion is adapted to move through an angle of more than 90 degrees measured between the coupling part and the main base plate portion as taught by Carrubba, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes by having the capability to rotate 180 degrees.

Regarding Claim 12, Thirstrup teaches a monitor device 103 ('event-handling device', fig.8a, ¶ 123) for connecting to a base plate of a medical appliance ("ostomy base plate", ¶ 20), the monitor device 103 comprising:
a monitor device housing (fig.8a, the body of 103);
electronic circuitry ("event-handling device may be a cellular telephone, a personal digital assistant, a laptop, a PC or the like", ¶ 123; all cellular devices inherently contain electronic circuitry);
and an appliance interface 75 (a second adhesive', fig.7a, ¶ 117) configured for connecting the monitor device 103 (equivalent to 85 in fig.7a) to the base plate,
the appliance interface 75 (a second adhesive', fig.7a, ¶ 117) comprises a plurality of terminals (annotated fig.7a has terminals embedded in appliance interface 75) for connecting with a plurality of electrodes 80 and 82 ('ring electrodes', fig.7, ¶ 117) of the base plate. 
However, Thirstrup fails to teach the appliance interface comprises a monitor device coupling part, and a recess configured to receive a coupling part of the base plate. 
Angelides teaches a recess 620 ('communicator attachment site', fig.6D, ¶ 52). Carrubba teaches a monitor device coupling part 24’.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include a recess as taught by Angelides, for the purpose of receiving a device inside of the recess, and to include a monitor device coupling art as taught by Carrubba, for the purpose of inserting the sensor into the recess to prevent the sensor from being dislodged without purposefully removing it. 

Regarding Claim 13, Thirstrup teaches the appliance interface 75 (a second adhesive', fig.7a, ¶ 117), a first end of the monitor device 103 ('event-handling device', fig.8a, ¶ 123),  and an opposing second end of the monitor device 103 ('event-handling device', fig.8a, ¶ 123), but fails to teach that the recess of the appliance interface comprises a first recess part formed in a first end of the monitor device and a second recess part formed in an opposing second end of the monitor device. 
Angelides teaches the recess 620 ('communicator attachment site', fig.6D, ¶ 52) comprises a first recess part and a second recess part (“one or more outside layers 622, 624, 626…the outside layers may be open at one end to serve as a pocket or a pouch”, ¶ 53-54; 620 is a part of 622 and therefore comprises a pocket/pouch, or recess. So therefore it would be obvious that 620 is composed of multiple recess parts, wherein there exist at least two parts of the recess 620 that would be considered recess parts).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the recess, which would comprise a first recess part and a second recess part, as taught by Angelides, such that they would be formed in a first end and second end of the monitor device, for the purpose of retaining the sensor within the pouch when they are engaged together. 


    PNG
    media_image6.png
    706
    830
    media_image6.png
    Greyscale

Figure 8a of Thirstrup

Regarding Claim 14, Thirstrup teaches the monitor device housing (fig.8a, the body of 103) has a first surface (see annotated fig.8a) and a second surface (see annotated fig.8a) and wherein the recess is extending along at least a part of an outer circumference between the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a).

Regarding Claim 15, Thirstrup teaches the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a), however fails to teach the recess extends at least 50% of the outer circumference between the first surface and the second surface. Angelides teaches the recess 620 ('communicator attachment site', fig.6D, ¶ 52) (“one or more outside layers 622, 624, 626…the outside layers may be open at one end to serve as a pocket or a pouch”, ¶ 53-54; 620 is a part of 622 and therefore comprises a pocket/pouch, or recess; recess 620 would extend entirely around the first and second surfaces when the device is placed in 620, therefore it would be obvious that the recess extends at least 50% of the outer circumference between the first surface and the second surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the recess, which would extend at least 50% of the outer circumference between the first surface and the second surface as taught by Angelides, for the purpose of retaining the sensor within the pouch when they are engaged together. 

Regarding Claim 16, Thirstrup teaches the monitor device housing (fig.8a, the body of 103) has a first surface (see annotated fig.8a) and a second surface (see annotated fig.8a), but fails to teach an outer circumference between the first surface and the second surface of the monitor device is the circumference configured to be received in the recess of the coupling part of the base plate. 
Angelides teaches the circumference configured to be received in the recess 620 ('communicator attachment site', fig.6D, ¶ 52) of the base plate (Angelides describes the sensors being "embedded" (¶ 54) into the recess 620, which implies that there is a circumference configured to be received in the recess of the base plate). Carrubba teaches the coupling part 24’.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the outer circumference between the first surface and the second surface is the circumference configured to be received in the recess as taught by Angelides, for the purpose of retaining the sensor within the pouch when they are engaged together, and to include the coupling part as taught by Carrubba, for the purpose of inserting the sensor into the recess to prevent the sensor from being dislodged without purposefully removing it..

Regarding Claim 17, Thirstrup teaches the outer circumference is convex between the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a).

Regarding Claim 18, Thirstrup teaches the first surface and the second surface are substantially parallel (see annotated fig.8a).

Regarding Claim 19, Thirstrup teaches the first surface and the second surface are substantially flat (see annotated fig.8a). ‘Flat’ is interpreted as a straight line, of which the first and second surfaces are. 


    PNG
    media_image7.png
    706
    865
    media_image7.png
    Greyscale

Figure 8a of Thirstrup

Regarding Claim 20, Thirstrup teaches the plurality of terminals (annotated fig.7) is provided on the outer circumference between the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a).

Regarding Claim 21, Thirstrup teaches that the monitor device housing (fig.8a, the body of 103) has a substantially rectangular shape (see fig.8a).


Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to the 112(b) rejection of Claim 18 is noted. After consulting MPEP § 2173.05b III D, Examiner O’Connell finds argument persuasive in light of the following quotation: 
The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).

Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 9-10 of the Applicant’s remarks, the Applicant amended Claims 1 and 12, and argued that claims 1-11 and 13-21 depend from Claims 1 and 12 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended Claims 1 and 12 can be overcome in light of the previously mentioned prior art, Thirstrup et al. (US 20100030167 A1) and Angelides (US 20170140103 A1), as discussed above, in addition to Carrubba. Additionally, since claims 1-11 and 13-21 depend from Claims 1 and 12, they are similarly rejected as Claims 1 and 12.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1,
The cited references do not teach or suggest a monitor interface coupling part comprising an elastically deformable part that allows the coupling part to move relative to the first adhesive layer of the base plate for coupling the monitor device and the base plate, as required by amended independent claim 1 and its dependent claims.
Even if Thirstrup were to be modified to include the purported coupling part of Angelides, the resulting device would not provide an elastically deformable part that allows the coupling part to move relative to the first adhesive layer of the base plate since the cited coupling part of Angelides is simply an outside layer of the ostomy bag, and the base plate is also coupled to the ostomy bag.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Thirstrup fails to teach a coupling part, the coupling part comprising an elastically deformable part that allows the coupling part to move relative to the first adhesive layer of the base plate for coupling the monitor device and the base plate. Angelides teaches the monitor interface 520 (‘mounting device’, fig.5A-5B, ¶ 103) configured to connect to respective terminals (annotated fig.6E) of the monitor device 530 (‘measurement communicator’, fig.5A, ¶ 70). Angelides fails to teach a coupling part, the coupling part comprising an elastically deformable part for coupling the monitor device and the base plate. However, Angelides does teach an attachment site 620 ('communicator attachment site’, fig.6D, ¶ 52) for the coupling part that could receive the monitor device and couple it to the base plate. Carrubba teaches a coupling part 24’ (‘receptacle’, fig.8, ¶ 29), the coupling part 24’ comprising an elastically deformable part (“fabricated of elastic material”, ¶ 29) for coupling an element to the base plate. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup such that the plurality of terminals of the monitor interface could be configured to connect with respective terminals of the monitor device, as taught by Angelides, for the purpose to provide suitable communications between the monitor interface and the monitor device and the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes; and furthermore, to include a coupling part, such that the coupling part would comprise an elastically deformable part for coupling the monitor device (of Angelides) and the base plate, as taught by Carrubba, for the purpose of providing a suitable connecting receptacle  having a desired level of discreetness of the device for the user (¶ 25).
The elastically deformable part from Carrubba would allow the coupling part to move relative to the first adhesive layer of the base plate of Thirstrup for the purpose to provide securing/connecting means to the patient without disturbing the base plate that is located on the patient.

On pages 9-10 of the Applicant’s remarks, the Applicant argues that for claim 12,
The Office cites Thirstrup as providing a monitor device 103, but Thirstrup discloses his monitor device is a handling device 103 which is a cell phone, an iPod, or a laptop (See [0119]).
The part 622 and part 620 are both parts of the ostomy bag and not part of a monitor device or a base plate.
The site is depicted as a circular site, and the circular site on the ostomy bag of Angelides is not a recess and is not disclosed as having any physical attributes.
Angelides does not teach a recess, and certainly not a recess in a monitor device or a recess in a monitor device appliance interface.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 12 under 35 U.S.C 103 as discussed above that:
The monitoring device 103 of Thirstrup is a cell phone, an iPod, or a laptop (See ¶ 119). It is typical that the devices described in ¶ 119 are composed of processors and an interface. Applicant describes the monitoring device as being comprised “a processor and one or more interfaces, such as a first interface and/or a second interface” (page 14, ll.25), therefore it would be obvious that the monitoring device 103 of Thirstrup qualifies according to Applicant’s definition. 
Once modified, the monitor interface 85 ('reader unit 85', fig.7a, ¶ 0117) of Thirstrup would comprise a coupling part 24’ of Carrubba, and the appliance interface 75 (a second adhesive', fig.7a, ¶ 117) of Thirstrup would comprise a recess 620 ('communicator attachment site', fig.6D, ¶ 52) of Angelides, which would receive the coupling part 24’ of Carrubba.
The circular site on the ostomy bag of Angelides is an attachment site 620 and is disclosed as having the physical attribute of allowing devices to be “embedded” (¶ 54) within the site, which would receive the coupling part 24’ of Carrubba. 
Once modified, the appliance interface 75 (a second adhesive', fig.7a, ¶ 117) of Thirstrup would comprise an attachment site 620 of Angelides, which would receive the coupling part 24’ of Carrubba and provide an elastically deformable part for coupling the monitor device and the base plate. 

Applicant’s arguments with respect to Claims 1 and 12 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785